

CONSULTING AGREEMENT


THIS AGREEMENT (the "Agreement") is made this 1st day of September, 2010,
between Ardent Mines Limited, a Nevada corporation (hereinafter referred to as
the "Company), and Executive Consulting Services, (ECS) Group, hereinafter
referred to as "Consultant."


RECITALS


A.  The Company desires to be assured of the association and services of
Consultant in order to avail itself of Consultant's experience, skills,
abilities, background and knowledge, to advise it upon administrative and
business operations, and is therefore willing to engage Consultant upon the
terms and conditions herein contained.


B.  Consultant agrees to be engaged and retained by the Company and upon said
terms and conditions.


NOW, THEREFORE, in consideration of the recitals, promises and conditions in
this Agreement, the Consultant and the Company agree as follows:


1.  CONSULTING SERVICES.  The Company hereby retains Consultant to advise it
regarding its administrative and business operations.


2.  TERM.  The term of this Agreement shall be on a month by month basis
commencing September 1, 2010, and is renewable mutual agreement of the parties.


3.  COMPENSATION OF CONSULTANT.  The Company hereby agrees to compensate
Consultant $1,000 per month payable on the first business day of the month.


4.  RELATIONSHIP OF PARTIES. This Agreement shall not constitute an
employer-employee relationship. It is the intention of each party that
Consultant shall be an independent contractor and not an employee of the
Company. Consultant shall not have authority to act as the agent of the Company
except when such authority is specifically delegated to Consultant by the
Company. Subject to the express provisions herein, the manner and means utilized
by Consultant in the performance of Consultant's services hereunder shall be
under the sole control of the Consultant. All compensation paid to Consultant
hereunder shall constitute earnings to Consultant from self-employment income.
The Company shall not withhold any amounts therefrom as federal or state income
tax withholding from wages or as employee contributions under the Federal
Insurance Contributions Act (Social Security) or any similar federal or state
law applicable to employers and employees.

 

--------------------------------------------------------------------------------

 

5.  NOTICES.  Any notice, request, demand or other communication required or
permitted hereunder shall be deemed to be properly given when personally served
in writing or when deposited in the United States mail, postage prepaid,
addressed to the other party at the address appearing at the end of this
Agreement.  Either party may change its address by written notice made in
accordance with this section.


6.  BENEFIT OF AGREEMENT.  This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective legal representatives,
administrators, executors, successors, subsidiaries and affiliates.


7.  GOVERNING LAW.  This Agreement is made and shall be governed and construed
in accordance with the laws of the state of Washington and it is agreed that
jurisdiction and venue of any actions pertaining to this Agreement will be in
Spokane, Washington.


8.  ASSIGNMENT.  Any attempt by either party to assign any rights, duties or
obligations which arise under this Agreement without the prior written consent
of the other party shall be void, and shall constitute a breach of the terms of
this Agreement.


9.  ENTIRE AGREEMENT; MODIFICATION.  This Agreement constitutes the entire
agreement between the Company and the Consultant.  No promises, guarantees,
inducements, or agreements, oral or written, express or implied, have been made
other than as contained in this Agreement.  This Agreement can only be modified
or changed in writing signed by the party or parties to be charged.


10.  LITIGATION EXPENSES.  If any action at law or in equity is brought by
either party to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled to reasonable attorney's fees, costs and disbursements
in addition to any other relief to which it may be entitled.


In witness whereof, the parties have executed the day and year first above
written.



 
ARDENT MINES LIMITED
 
EXECUTIVE CONSULTING
     
SERVICES, (ECS) GROUP
       
BY:
/s/ Leonardo Riera
 
/s/ Natasha Lysiak
 
Leonardo Riera, President
 
Natasha Lysiak, Owner


 

--------------------------------------------------------------------------------

 